DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species Group A, drawn to a heat deflection temperature or HDT of the polymer material of the core (pars. [0031], [0033] of Applicant’s specification as originally filed – appears to be claims 1, 3, 5 and 7-20); and
Species Group B, drawn to a shrinkage ratio of the polymer material of the core (pars. [0034-35] of Applicant’s specification as originally filed – appears to be claims 2, 4 and 6).
 The species are independent or distinct because each specie sets forth a distinct and mutually exclusive polymer material of the core.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims present.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies: each specie sets forth a distinct and mutually exclusive polymer material of the core.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Jaclyn Torres (Reg. No. 75,702) on June 9, 2022 a provisional election was made with traverse to prosecute the invention of Specie A, claims 1, 3, 5 and 7-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 4 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0217315 A1 to Wiand et al. (hereinafter “Wiand”) in view of United States Patent No. 4,442,637 to Ahejew (hereinafter “Ahejew”).

Referring to Applicant’s independent claim 1 and dependent claim 3, Wiand teaches an abrasive article (See Abstract of Wiand), comprising: a bonded abrasive body (pars. [0142], [0149], [0154]; See FIGS. 15-22 of Wiand) disposed within an interior recess (pars. [0141], [0148], [0154]; See FIGS. 15-22 of Wiand) of a peripheral surface of a core (pars. [0141], [0143], [0148], [0150], [0154]; See FIGS. 15-22 of Wiand).  Although Wiand teaches the core is preferably a metal core, Wiand teaches in the alternative the core can be injection molded and/or lower cost materials can be used, e.g., such as plastic(s), aluminum, and the like, to help reduce manufacturing costs, wheel weight, and material costs (par. [0124] of Wiand).  For example, Wiand teaches the abrasive article can be practiced with any type of plastic (par. [0122] of Wiand).
Although Wiand teaches the abrasive article can be practiced with any type of plastic (pars. [0122], [0124] of Wiand), Wiand does not teach explicitly the core comprises “a polymer material and the core has an HDT at 0.45 MPa of at least about 130°C” according to Applicant’s claim language.
However, Ahejew teaches an assembled simultaneously double-acting, split abrasive grinding wheel in one suitable form of embodiment therefor in accordance with the present invention for finishing sharpening of helix tools, such as end mill cutters and the like (col. 6, ll. 9-14; See FIGS. 1-3 of Ahejew).  In at least one embodiment, Ahejew teaches the disk-like wheel embodiment displayed in FIGS. 1-3 is constructed so as to be comprised of a circular central core about the circumferential periphery of and on which there is provided (conveniently as an integral, projecting extension of the core) a relatively thin, outwardly-protruding ridge-like support rib or web flange (col. 6, ll. 16-22; FIGS. 1-3 of Ahejew).  The core has opposite side faces and, for purposes of its mounting on a suitable support and rotating drive shaft (not shown), is provided with a central arbor hole (col. 6, ll. 22-25; FIGS. 1-3 of Ahejew).  Ahejew teaches core may be of any desired and adequate material of construction (col. 6, ll. 31-32 of Ahejew).  For example, Ahejew teaches aluminum and various aluminum alloys, however, is (are) very advantageous and often preferred for core fabrication; although in some cases tough and high-strength plastics, such as a nylon, polyester, polycarbonate or like polymeric product, may also be utilized (col. 6, ll. 34-39 of Ahejew).  There is a reasonable expectation the core material of Wiand can be substituted with nylon or polycarbonate or like polymeric product of Ahejew.  Both Wiand and Ahejew teach abrasive wheels and methods for their fabrication (pars. [0141-154]; See FIGS. 15-22 of Wiand; col. 3, ll. 62-66; col. 6, ll. 9-14, 16-25, 31-32, 34-39; See FIGS. 1-3 of Ahejew).  In fabricating their respective abrasive wheels, both Wiand and Ahejew utilize identical or substantially identical materials such as aluminum and plastic for the identical use, that is, for their respective core materials (pars. [0122], [0124] of Wiand; col. 6, ll. 34-39 of Ahejew).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Wiand and adopt either nylon or polycarbonate of Ahejew as the core material of Wiand.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Wiand and Ahejew utilize identical or substantially identical materials such as aluminum and plastic for the identical use, that is, for their respective core materials (pars. [0122], [0124] of Wiand; col. 6, ll. 34-39 of Ahejew) and the proposed modification is well within the skill and knowledge of said person of ordinary skill in the art given Wiand’s and Ahejew’s teachings. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  As Wiand as modified by Ahejew teaches the core may comprise a polymer material like nylon or polycarbonate (pars. [0122], [0124] of Wiand; col. 6, ll. 34-39 of Ahejew), and Applicant’s claimed core materials of dependent claims 7 and 8 recite the claim terms ‘polycarbonate’ and ‘nylon’, respectively, the teachings “the core has an HDT at 0.45 MPa of at least about 130°C” according to independent claim 1 and “the core has an HDT at 0.45 MPa of at least about 140°C” according to dependent claim 3 are inherent within and/or obvious in light of the teachings of Wiand as modified by Ahejew. MPEP 2112.01 [R-10.2019] (II)

Referring to Applicant’s claim 7, Wiand as modified by Ahejew teaches the polymer material includes polycarbonate (PC) (col. 6, ll. 31-32, 36-37, 39 of Ahejew).

Referring to Applicant’s claim 8, Wiand as modified by Ahejew teaches the polymer material includes nylon (col. 6, ll. 31-32, 36-38 of Ahejew). 

Referring to Applicant’s claim 10, Wiand as modified by Ahejew teaches the bonded abrasive body comprises abrasive particles selected from the group consisting of diamond, cubic boron nitride, silicon carbide, tungsten carbide, or a combination thereof (par. [0113] of Wiand).

Referring to Applicant’s claim 11, Wiand as modified by Ahejew teaches the abrasive particles comprise diamond (par. [0113] of Wiand).

Referring to Applicant’s claim 12, Wiand as modified by Ahejew teaches a bond material of the bonded abrasive body includes Fe (par. [0113] of Wiand).

Referring to Applicant’s claim 13, Wiand as modified by Ahejew teaches the width of the abrasive segment is at least about 6.50 mm, which is substantially equal to the width of the recess of the core of a wheel that is 200 mm in diameter (par. [0092] of Wiand).  When viewing the wheels illustrated in FIGS. 15-22 of Wiand, the width of the recess of the core appears to be the maximum width as well as the maximum thickness of the core (See FIGS. 15-22 of Wiand).  The resultant ratio of a maximum diameter of the core (200 mm) to a maximum thickness of the core (at least 6.50 mm) is approximately 30.77:1 (par. [0092] of Wiand).  The ratio of 30.77:1 of Wiand as modified by Ahejew and Applicant’s claimed ratio of 30:1, the lowest endpoint of Applicant’s claimed ratio range, are so mathematically close that the difference between the ratios are virtually negligible absent any showing of unexpected results or criticality. MPEP 2144.05 [R-10.2019] (I)  The ratio taught by Wiand as modified by Ahejew renders obvious Applicant’s claimed range.  The ratio taught by Wiand as modified by Ahejew shares the lowest endpoint of Applicant’s claimed range of “between about 30:1 to about 10:1”.  MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 14, Wiand as modified by Ahejew teaches the core is in direct contact with the bonded abrasive body (See FIGS. 15-22 and 27 of Wiand).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0217315 A1 to Wiand et al. (hereinafter “Wiand”) in view of United States Patent No. 4,442,637 to Ahejew (hereinafter “Ahejew”) as applied to claims 1, 7 and 8 above, and further in view of United States Patent No. 5,632,790 to Wiand (hereinafter “Wiand II”).

Referring to Applicant’s claim 9, Wiand teaches an abrasive article (See Abstract of Wiand), comprising: a bonded abrasive body (pars. [0142], [0149], [0154]; See FIGS. 15-22 of Wiand) disposed within an interior recess (pars. [0141], [0148], [0154]; See FIGS. 15-22 of Wiand) of a peripheral surface of a core (pars. [0141], [0143], [0148], [0150], [0154]; See FIGS. 15-22 of Wiand).  Although Wiand teaches the core is preferably a metal core, Wiand teaches in the alternative the core can be injection molded and/or lower cost materials can be used, e.g., such as plastic(s), aluminum, and the like, to help reduce manufacturing costs, wheel weight, and material costs (par. [0124] of Wiand).  For example, Wiand teaches the abrasive article can be practiced with any type of plastic (par. [0122] of Wiand).  Although Wiand as modified by Ahejew teaches the polymer material includes polycarbonate (PC) as well as nylon (col. 6, ll. 31-32, 36-39 of Ahejew), Wiand as modified by Ahejew does not teach explicitly the nylon includes “nylon 6, nylon 66, nylon 610, nylon 612, nylon 66/6, nylon 410, or nylon 46” according to Applicant’s claim language.
However, Wiand II teaches an abrasive article produced by injection molding or the like, utilizing a thermoformable material with abrasive grit intermixed homogeneously therein (See Abstract of Wiand II).  In at least one embodiment, Wiand II teaches the material used for forming the abrasive articles of the present invention is a true-thermoplastic polymer material which includes suitable abrasive particles interspersed homogeneously therethrough (col. 3, ll. 58-62 of Wiand II).  Wiand II teaches the material used must be sufficiently formable, by melting, such that it may be forced to flow into and around the strengthening element if desired (col. 3, ll. 62-64 of Wiand II).  Wiand II teaches suitable thermoplastic materials include polycarbonates. polypropylenes, polyethylenes. nylons, polyurethanes, or other thermoplastics which can be thermomelted with heat and pressure to produce the abrasive pad (col. 3, l. 64 – col. 4, l. 1; col. 6, ll. 15-17 of Wiand II).  Wiand II teaches further the resultant abrasive structures must be able to withstand heat generated during grinding without deteriorating (col. 6, ll. 19-20 of Wiand II).  In particular, Wiand II teaches suitable nylons are nylon 66 and nylon 12 (col. 6, ll. 26-27 of Wiand II).  There is a reasonable expectation the nylon of Wiand as modified by Ahejew can be modified such that either nylon 66 or nylon 12 of Wiand II can be utilized as an equivalent nylon of Wiand as modified by Ahejew.  Wiand, Ahejew and Wiand II are all drawn to abrasive wheels and their methods for manufacture (pars. [0141-154]; See FIGS. 15-22 of Wiand; col. 3, ll. 62-66; col. 6, ll. 9-14, 16-25, 31-32, 34-39; See FIGS. 1-3 of Ahejew; col. 6, ll. 48-58 of Wiand II).  In fabricating their respective abrasive wheels, Wiand, Ahejew and Wiand II utilize identical or substantially identical materials such as plastic for the identical use, that is, for their respective core materials (pars. [0122], [0124] of Wiand; col. 6, ll. 34-39 of Ahejew; col. 3, l. 64 – col. 4, l. 1; col. 6, ll. 15-17, 26-27 of Wiand II).  And, as both Ahejew and Wiand II teach nylon is a suitable core material (col. 6, ll. 31-32, 36-39 of Ahejew; col. 3, l. 64 – col. 4, l. 1; col. 6, ll. 15-17 of Wiand II), and Wiand II teaches specifically nylon 66 or nylon 12 are suitable nylons for said purpose (col. 6, ll. 15-17, 26-27 of Wiand II), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Wiand as modified by Ahejew and utilize either nylon 66 or nylon 12 of Wiand II as the nylon for the core material of Wiand as modified by Ahejew.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Wiand, Ahejew and Wiand II utilize identical or substantially identical materials such as plastic for the identical use, that is, for their respective core materials (pars. [0122], [0124] of Wiand; col. 6, ll. 34-39 of Ahejew; col. 3, l. 64 – col. 4, l. 1; col. 6, ll. 15-17, 26-27 of Wiand II), and both Ahejew and Wiand II teach nylon is a suitable core material (col. 6, ll. 31-32, 36-39 of Ahejew; col. 3, l. 64 – col. 4, l. 1; col. 6, ll. 15-17 of Wiand II), and Wiand II teaches specifically nylon 66 or nylon 12 are suitable nylons for said purpose (col. 6, ll. 15-17, 26-27 of Wiand II). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0217315 A1 to Wiand et al. (hereinafter “Wiand”) in view of United States Patent No. 4,442,637 to Ahejew (hereinafter “Ahejew”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2004/0016328 A1 to Dion et al. (hereinafter “Dion”).

Referring to Applicant’s claim 15, Wiand teaches an abrasive article (See Abstract of Wiand), comprising: a bonded abrasive body (pars. [0142], [0149], [0154]; See FIGS. 15-22 of Wiand) disposed within an interior recess (pars. [0141], [0148], [0154]; See FIGS. 15-22 of Wiand) of a peripheral surface of a core (pars. [0141], [0143], [0148], [0150], [0154]; See FIGS. 15-22 of Wiand).  Although Wiand teaches the core is preferably a metal core, Wiand teaches in the alternative the core can be injection molded and/or lower cost materials can be used, e.g., such as plastic(s), aluminum, and the like, to help reduce manufacturing costs, wheel weight, and material costs (par. [0124] of Wiand).  For example, Wiand teaches the abrasive article can be practiced with any type of plastic (par. [0122] of Wiand).  Although Wiand as modified by Ahejew teaches the plurality of abrasive segments are attached adjacent to one another by adhering the segments to the core using a thin adhesive layer (par. [0083]; See FIG. 15 of Wiand), Wiand as modified by Ahejew does not teach explicitly the core further comprises “a vibration damping layer disposed between at least a portion of the core and a portion of the bonded abrasive body” according to Applicant’s claim language.
However, Dion teaches a cutting tool includes a base made of metal having a plurality to cutting teeth along an edge of the base, wherein at least one cutting tooth has at least one notch in the cutting edge of the at least one cutting tooth (See Abstract of Dion).  In at least one embodiment, Dion teaches the notch of the cutting tooth can have a variety of geometries, as are shown in the non-limiting examples of FIGS. 2A-2D (par. [0028] of Dion).  In particular, Dion teaches FIG. 2A shows a cutting tooth in cross-section having a square or rectangular slot (par. [0028] of Dion).  In one or more embodiments, Dion teaches the cavity defined by the notch contains a soft metal, organic polymer or other shock absorbing material (par. [0029] of Dion).  Dion teaches the filler material can act to dampen harmonic vibrations that may occur during initial use, before the teeth are "broken in" (par. [0029] of Dion).  Dion teaches harmonic oscillations are particularly common in teeth having a high aspect ratio, i.e., a deep notch (par. [0029] of Dion).  In one or more embodiments, Dion teaches the damping material is selected to be a material that wears readily with a few operating cycles of the saw (par. [0029] of Dion).  Dion teaches it has been observed in some cutting tools, that the fill materials wear away slowly and in proportion with the wearing of the cutting edge (par. [0029] of Dion).  There is a reasonable expectation the vibration damping material of Dion can be applied to the recesses of the core wherein the abrasive segments are placed according to the teachings of Wiand as modified by Ahejew.  The recesses taught by Wiand as modified by Ahejew (pars. [0141], [0148], [0154]; See FIGS. 15-22 of Wiand) not only resemble the deep notches taught by Dion (par. [0029] of Dion) but also experience the same or at least similar harmonic vibrations that may occur (par. [0029] of Dion) when their respective abrasive articles, and more specifically cutting tools, are used for the same purpose, that is, cutting.  Even though Dion teaches the damping material is selected to be a material that wears readily with a few operating cycles of the saw (par. [0029] of Dion), the damping material can serve the same purpose if utilized to insulate an abrasive segment within an interior recess of the abrasive article taught by Wiand as modified by Ahejew.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the abrasive article of Wiand as modified by Ahejew and incorporate the shock absorbing material of Dion within the interior recesses of the core material of Wiand as modified by Ahejew.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the damping material of Dion can serve the same purpose if utilized to insulate an abrasive segment within an interior recess of the abrasive article taught by Wiand as modified by Ahejew and dampen harmonic vibrations that may occur (par. [0029] of Dion).

Referring to Applicant’s claim 16, Wiand as modified by Ahejew and Dion teaches the vibration damping layer comprises a polymer material (par. [0029]; the organic polymer, e.g., epoxy, of Dion is equivalent to Applicant’s claim term “a polymer material”).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0217315 A1 to Wiand et al. (hereinafter “Wiand”) in view of United States Patent No. 4,442,637 to Ahejew (hereinafter “Ahejew”) and United States Pre-Grant Patent Application Publication No. 2004/0016328 A1 to Dion et al. (hereinafter “Dion”) as applied to claims 1, 15 and 16 above, and further in view of United States Pre-Grant Patent Application Publication No. 2004/0137834 A1 to Webb et al. (hereinafter “Webb”).

Referring to Applicant’s claim 17, Wiand teaches an abrasive article (See Abstract of Wiand), comprising: a bonded abrasive body (pars. [0142], [0149], [0154]; See FIGS. 15-22 of Wiand) disposed within an interior recess (pars. [0141], [0148], [0154]; See FIGS. 15-22 of Wiand) of a peripheral surface of a core (pars. [0141], [0143], [0148], [0150], [0154]; See FIGS. 15-22 of Wiand).  Although Wiand teaches the core is preferably a metal core, Wiand teaches in the alternative the core can be injection molded and/or lower cost materials can be used, e.g., such as plastic(s), aluminum, and the like, to help reduce manufacturing costs, wheel weight, and material costs (par. [0124] of Wiand).  For example, Wiand teaches the abrasive article can be practiced with any type of plastic (par. [0122] of Wiand).  Wiand as modified by Ahejew and Dion teaches a vibration damping layer disposed between at least a portion of the core and a portion of the bonded abrasive body (pars. [0028-29]; FIGS. 2A-2D of Dion).  Wiand as modified by Ahejew and Dion teaches further the vibration damping layer comprises a polymer material (par. [0029]; the organic polymer, e.g., epoxy, of Dion is equivalent to Applicant’s claim term “a polymer material”).  Although Wiand as modified by Ahejew and Dion teaches the polymer material of the vibration damping layer includes an organic polymer, e.g., epoxy (par. [0029] of Dion), Wiand as modified by Ahejew and Dion does not teach explicitly the polymer material of the vibration damping layer includes “silicone, a thermoplastic or a thermoset rubber, a thermoplastic elastomer, a polyurethane, or a combination thereof” according to Applicant’s claim language.
However, Webb teaches molded articles in the form of grinding/cut-off wheels, drill bits, reamers, knife, blade, etc., having a core section or sections comprising a moldable resin of some intensive property, e.g., hardness, concentration, etc., and a surface layer or rim or section(s) comprising another moldable resin of different magnitude of the same intensive property e.g., hardness, concentration, etc., and abrasive articles selected from one or more of diamond, cubic boron nitride (CBN), alumina, SiC, garnet, and mixtures thereof (See Abstract of Webb).  In at least one embodiment, Webb teaches the polymer resin for use in the resin matrix which comprises the surface and core of the article of the invention is a moldable resin (par. [0038] of Webb).  Webb teaches the polymer matrix is selected from one of a thermoplastic resin; a thermoplastic elastomer, a thermosetting resin, and a vulcanized rubber (par. [0038] of Webb).  Webb teaches examples of thermosetting resins include epoxy resin and silicone resin (par. [0041] of Webb).  There is a reasonable expectation the epoxy resin taught by Wiand as modified by Ahejew and Dion can be substituted with the silicone resin taught by Webb.  Both Webb and Wiand as modified by Ahejew and Dion utilize epoxy resin (par. [0029] of Dion; par. [0041] of Webb) and Webb teaches further epoxy and silicone resins (par. [0041] of Webb) are suitable for use in abrasive articles for the same intended purpose. MPEP 2144.07 [R-08.2012]  Thus, Webb teaches further epoxy and silicone resins are equivalent and interchangeable (par. [0041] of Webb). MPEP 2144.06 [R-08.2012] (II)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the abrasive article of Wiand as modified by Ahejew and Dion and substitute the epoxy resin of Wiand as modified by Ahejew and Dion with the silicone resin of Webb.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Webb teaches further epoxy and silicone resins (par. [0041] of Webb) are suitable for use in abrasive articles for the same intended purpose and thus Webb teaches further epoxy and silicone resins are equivalent and interchangeable (par. [0041] of Webb). MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 18, Wiand as modified by Ahejew, Dion and Webb teaches the polymer material comprises silicone (par. [0041] of Webb).  

Referring to Applicant’s claim 19, Wiand as modified by Ahejew, Dion and Webb teaches the vibration damping layer consists essentially of silicone (par. [0041] of Webb).

Referring to Applicant’s claim 20, the teaching “the vibration damping layer has a modulus of elasticity (MOE) of at least 50” is inherent within and/or obvious in light of the teachings of Wiand as modified by Ahejew, Dion and Webb.  Wiand as modified by Ahejew, Dion and Webb teaches utilizing a silicone resin as the vibration damping layer material, which is the identical or substantially identical damping layer material recited in Applicant’s dependent claims 17-19. MPEP 2112.01 [R-10.2019] (II)  Consequently, the silicone resin of Wiand as modified by Ahejew, Dion and Webb is expected to exhibit and possess the identical or substantially identical properties as Applicant’s claimed “silicone”.  For this reason, the teaching “the vibration damping layer has a modulus of elasticity (MOE) of at least 50” is inherent within and/or obvious in light of the teachings of Wiand as modified by Ahejew, Dion and Webb. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 5 with particular attention to “wherein a ratio of the thickness of the outer radial portion (Tor) to a thickness of the inner portion (Tir) is from about 1:1 to about 10:1”.
Wiand as modified by Ahejew teaches the width of the abrasive segment is at least about 6.50 mm, which is substantially equal to the width of the recess of the core of a wheel that is 200 mm in diameter (par. [0092] of Wiand).  When viewing the wheels illustrated in FIGS. 15-22 of Wiand, the width of the recess of the core appears to be the maximum width as well as the maximum thickness of the core (See FIGS. 15-22 of Wiand).  In addition, the thicknesses of the interior or inner circumferential areas of the wheels of Wiand as modified by Ahejew do not appear as large as the thicknesses of the exterior or outer circumferential areas of said wheels of Wiand as modified by Ahejew (See FIGS. 15-22 of Wiand).  However, Wiand as modified by Ahejew does not teach or suggest actual values in any unit of measurement for the thicknesses of the interior or inner circumferential areas of the wheels (See disclosure of Wiand).  There is no reasonable manner to determine the values of the thicknesses of the interior or inner circumferential areas of the wheels of Wiand as modified by Ahejew and, in turn, calculate a “ratio of the thickness of the outer radial portion (Tor) to a thickness of the inner portion (Tir)” according to Applicant’s claim language.
There is no obvious reason to modify the teachings of Wiand using the teachings of any one or more of the Ahejew, Wiand II or Webb references and teach “wherein a ratio of the thickness of the outer radial portion (Tor) to a thickness of the inner portion (Tir) is from about 1:1 to about 10:1” according to Applicant’s dependent claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731